DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office is in response to the amendment filed 01/24/2022. Claims 1-30 are pending. Currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 13-15, 17 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2021/0014807) in view of Fujitsu (3GPP TSG RAN WG1 Ad-Hoc Meeting 1901; R1-1900244).
Regarding claim 1, LIU discloses a synchronization signal block information processing method, applied in shared spectrum channel access, the method comprising:
 obtaining, by a terminal device, identifiers of multiple SS/PBCH blocks (SSBs), wherein the identifier of the SSB is determined in accordance with demodulation reference signal (DMRS) sequences of physical broadcast channels (PBCHs) (UE may acquire SSB identifier from the DMRS sequence of the PBCH and the data bits in the PBCH. For acquiring the SSB identifier may include parsing a DMRS sequence of a PBCH in the SSB and data bits in the PBCH according to the synchronization broadcast transmission [0048-0049]), and the identifier of the SSB is used for indicating a transmission position of the SSB within a set period of time (the synchronization broadcast transmission may include at least one SS identifier of the at least one SSB, the at least one SSB identifier may be carried in the at least one SSB, and a maximum value of the at least to one SSB identifier may correspond to the number of SSBs in one time interval, or the maximum value of the at least one SSB identifier may corresponded to the number of the at least one candidate transmission location [0056]); and
obtaining, by the terminal device, first indication information, wherein the first indication information is used for indicating a first quantity, and the first quantity is no more than a number of the SSBs sent by a network device within the set period of time (the synchronization broadcast transmission may include at least one SS identifier of the at least one SSB, the at least one SSB identifier may be carried in the at least one SSB, and a maximum value of the at least to one SSB identifier may correspond to the number of SSBs in one time interval, or the maximum value of the at least one SSB identifier may corresponded to the number of the at least one candidate transmission location [0056; 0060-0061; 0064-0065]). LIU does not expressly disclose a first SSB in the multiple SSBs and a second SSB in the multiple SSBs are quasi-co-located (QCL).
Fujitsu teaches a gNB provides [pages 4-5] additional timing information… delivered to a UE by PBCH DMRS, or PBCH DMRS and PBCH payload, which indicate an SSB position identifier instead of SSB index in NR. More specifically, Fujitsu teaches (section 2.1, page 4) the gNB provides additional timing information; the additional information can only be delivered by PBCH; and an SSB index can be derived from the SSB position identifier and the number of SSBs in an SSB burst in a cell…the calculated SSB index is used to identify a beam and an QCL assumption between SSBs as shown in Fig, 4.

Regarding claim 15, LIU discloses a synchronization signal block information processing method, applied in shared spectrum channel access, the method comprising: 
indicating, by a network device, first indication information to a terminal device, wherein the first indication information is used for indicating a first quantity, the first quantity is no more than a number of the SSBs sent by the network device within a set period of time (a BS transmits a synchronization broadcast transmission. The synchronization broadcast transmission may include at least one SS identifier of the at least one SSB, the at least one SSB identifier may be carried in the at least one SSB, and a maximum value of the at least to one SSB identifier may correspond to the number of SSBs in one time interval, or the maximum value of the at least one SSB identifier may corresponded to the number of the at least one candidate transmission location [0032; 0056; 0060-0061; 0064-0065]); and
sending, by the network device, a first SSB and a second SSB to the terminal device so that the terminal device determines that the first SSB and the second SSB in accordance with an identifier of the first SSB, an identifier of the second SSB and the first indication information, wherein the identifier of the SSB is determined in accordance with demodulation reference signal (DMRS) sequences of physical broadcast channels (PBCHs), and the identifier of the SSB is used for indicating a transmission position of the SSB within the set period of time  (UE may acquire SSB identifier from the DMRS sequence of the PBCH and the data bits in the PBCH. For acquiring the SSB identifier may include parsing a DMRS sequence of a PBCH in the SSB and data bits in the PBCH according to the synchronization broadcast transmission [0048-0049]. The synchronization broadcast transmission may include at least one SS identifier of the at least one SSB, the at least one SSB identifier may be carried in the at least one SSB, and a maximum value of the at least to one SSB identifier may correspond to the number of SSBs in one-time interval, or the maximum value of the at least one SSB identifier may corresponded to the number of the at least one candidate transmission location [0056]). LIU does not expressly disclose a first SSB in the multiple SSBs and a second SSB in the multiple SSBs are quasi-co-located (QCL).
Fujitsu teaches a gNB provides [pages 4-5] additional timing information… delivered to a UE by PBCH DMRS, or PBCH DMRS and PBCH payload, which indicate an SSB position identifier instead of SSB index in NR. More specifically, Fujitsu teaches (section 2.1, page 4) the gNB provides additional timing information; the additional information can only be delivered by PBCH; and an SSB index can be derived from the SSB position identifier and the number of SSBs in an SSB burst in a cell…the calculated SSB index is used to identify a beam and an QCL assumption between SSBs as shown in Fig, 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LIU with the teaching of Fujitsu to solve timing issue in NR-U by reducing of periodic PUCCH without increasing the number of LBT [page 5, proposal 3].

Regarding claim 29, LIU discloses a synchronization signal block information processing device, applied in shared spectrum channel access, the device comprising: 
a processor (Fig. 14, processor 1420) configured to: 
UE may acquire SSB identifier from the DMRS sequence of the PBCH and the data bits in the PBCH. For acquiring the SSB identifier may include parsing a DMRS sequence of a PBCH in the SSB and data bits in the PBCH according to the synchronization broadcast transmission [0048-0049]), and the identifier of the SSB is used for indicating a transmission position of the SSB within a set period of time (the synchronization broadcast transmission may include at least one SS identifier of the at least one SSB, the at least one SSB identifier may be carried in the at least one SSB, and a maximum value of the at least to one SSB identifier may correspond to the number of SSBs in one time interval, or the maximum value of the at least one SSB identifier may corresponded to the number of the at least one candidate transmission location [0056]); and 
obtain first indication information, wherein the first indication information is used for indicating a first quantity, and the first quantity is no more than a number of the SSBs sent by a network device within the set period of time (the synchronization broadcast transmission may include at least one SS identifier of the at least one SSB, the at least one SSB identifier may be carried in the at least one SSB, and a maximum value of the at least to one SSB identifier may correspond to the number of SSBs in one time interval, or the maximum value of the at least one SSB identifier may corresponded to the number of the at least one candidate transmission location [0056; 0060-0061; 0064-0065]). LIU does not expressly disclose a first SSB in the multiple SSBs and a second SSB in the multiple SSBs are quasi-co-located (QCL).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LIU with the teaching of Fujitsu to solve timing issue in NR-U by reducing of periodic PUCCH without increasing the number of LBT [page 5, proposal 3].

Regarding claim 30, LIU discloses a synchronization signal block information processing device, applied in shared spectrum channel access, the device comprising:
 a processor (Fig. 15, processing component 1522) configured to indicate first indication information to a terminal device (a base station determines an SSB identifier of the SSB to be transmitted [0076]), wherein the first indication information is used for indicating a first quantity, the first quantity is no more than a number of the SSBs sent by the network device within a set period of time (the BS transmits a synchronization broadcast transmission. The synchronization broadcast transmission may include at least one SS identifier of the at least one SSB, the at least one SSB identifier may be carried in the at least one SSB, and a maximum value of the at least to one SSB identifier may correspond to the number of SSBs in one time interval, or the maximum value of the at least one SSB identifier may corresponded to the number of the at least one candidate transmission location [0032; 0056; 0060-0061; 0064-0065]), and 
a transceiver (network interface 1550) configured to send a first SSB and a second SSB to the terminal device, so that the terminal device determines that the first SSB and the second SSB an identifier of the first SSB, an identifier of the second SSB and the first indication information, wherein the identifier of the SSB is determined in accordance with demodulation reference signal (DMRS) sequences of physical broadcast channels (PBCHs), and the identifier of the SSB is used for indicating a transmission position of the SSB within the set period of time (UE may acquire SSB identifier from the DMRS sequence of the PBCH and the data bits in the PBCH. For acquiring the SSB identifier may include parsing a DMRS sequence of a PBCH in the SSB and data bits in the PBCH according to the synchronization broadcast transmission [0048-0049]. The synchronization broadcast transmission may include at least one SS identifier of the at least one SSB, the at least one SSB identifier may be carried in the at least one SSB, and a maximum value of the at least to one SSB identifier may correspond to the number of SSBs in one-time interval, or the maximum value of the at least one SSB identifier may corresponded to the number of the at least one candidate transmission location [0056]). LIU does not expressly disclose a first SSB in the multiple SSBs and a second SSB in the multiple SSBs are quasi-co-located (QCL).
Fujitsu teaches a gNB provides [pages 4-5] additional timing information… delivered to a UE by PBCH DMRS, or PBCH DMRS and PBCH payload, which indicate an SSB position identifier instead of SSB index in NR. More specifically, Fujitsu teaches (section 2.1, page 4) the gNB provides additional timing information; the additional information can only be delivered by PBCH; and an SSB index can be derived from the SSB position identifier and the number of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LIU with the teaching of Fujitsu to solve timing issue in NR-U by reducing of periodic PUCCH without increasing the number of LBT [page 5, proposal 3].

Regarding claims 3 and 17, LIU discloses all the claim limitations as stated above. Further, LIU discloses wherein the first indication information comprises the number of the sent SSBs, and first quantity is the number of the sent SSBs (The synchronization broadcast transmission may include at least one SS identifier of the at least one SSB, the at least one SSB identifier may be carried in the at least one SSB, and a maximum value of the at least to one SSB identifier may correspond to the number of SSBs in one time interval, or the maximum value of the at least one SSB identifier may corresponded to the number of the at least one candidate transmission location [0056]).


Regarding claims 13 and 27, LIU in view of Fujitsu discloses all the claim limitations as stated above. Further, LIU discloses wherein the first SSB and the second SSB are within a same set period of time, or in different set periods of time (0035).  

.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of T Fujitsu as applied to claims 1 and 15 above, and further in view of WU et al. (US 2021/0007072).
LIU in view of Fujitsu discloses all the claim limitations as stated above, except for determining that the first SSB and the second SSB are QCL when a result of the SSB number of the first SSB mod the first quantity is equal to a result of the SSB number of the second SSB mod the first quantity.
WU teaches method includes sending, by a network device, a plurality of synchronization signal/physical broadcast channel (SS/PBCH) blocks in one or more burst set windows, where the one or more burst set windows include a plurality of candidate positions that are used to transmit the plurality of SS/PBCH blocks [Abstract]. More specifically, WU teaches that the network device broadcasts X in system information, or separately configures for a terminal. After obtaining SSB quaintly information sent by the network device, the terminal only needs to detect the SSB at a particular position when measuring the SSB next time. There is QCL relationship between SSBs sent/received at the particular positions [0299].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LIU in view of Fujitsu with the teaching of WU in order to provide an efficient system that correct sending and receiving of the SS/PBCH block can be ensured [0032].
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Fujitsu as applied to claim1 above, and further in view of Tomeba et al. (US 2021/0045076).
 LIU in view of Fujitsu discloses all the claim limitations as stated above. Further, Tomeba teaches wherein the first indication information is indicated by a master information block (MIB), a system information block (SIB) or a radio resource control (RRC) message (the base station apparatus can describe information related to configuration of SSB window described above in higher layer signaling such as system information such as MIB/SIB, an RRC message, or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LIU in view of Fujitsu with the teaching of Tomeba in order to cause communication quality to be stable and thus improves frequency efficiency or throughput [0010].

Claims 5-12 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Fujitsu and Tomeba as applied to claim 4 above, and further in view of Chen et al. (US 2018/0324678).
Regarding claims 5-6, 8-10, 12, 19-20, 22-24 and 26, LIU in view of Fujitsu and Tomeba disclose all the claim limitations as stated above, except for a frequency point corresponding to the SIB message.
Chen teaches method and apparatus for SS block index and timing indication in wireless system. More specifically, Chen teaches an indication can be conveyed in RRC signaling or SIB/RMSI signaling per cell or per frequency band [0175, 0230, 0291].


Regarding claims 7, 11, 21 and 25, LIU in view of Fujitsu Tomeba disclose all the claim limitations as stated above, except for wherein the first indication information is carried in a first indication information list of the SIB message, the first indication information list comprises multiple pieces of first indication information, and each piece of first indication information corresponds to one or more cells.
Chen teaches an indication can be conveyed in RRC signaling or SIB/RMSI signaling per cell or per frequency band [0175], More specifically, Chen teaches that network-wide and band-specific indication of actually transmitted SS blocks, a UE is indicated by the network a network-wide, band-specific information of the super set of SS block positions that are commonly applicable to all the cells belonging to the network in the same band [0210]. Alternatively, a UE can be indicated of the actual SS block locations for the servicing cell for the rate matching purpose, and/or for neighbor cells for mobility measurement purpose [0211].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify LIU in view of Fujitsu Tomeba with the teaching of Chen to improve a spectrum efficiency and energy efficiency [0016].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        February 16, 2022